DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
The amendment filed 10/25/22 has been considered and entered.  Claims 2 and 19 have been canceled.  Claims 1,3-18 and 20 remain in the application.

In light of the amendment filed 10/25/22, the 35 USC 112 and 103 rejections have been withdrawn, however, the following 35 USC 103 rejections have been necessitated by the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/697,288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference lies in the instant claims do not recite a mask or forming a mask to dewet the polymer in one area and not in the other while the ‘288 application recites wetting or dewetting using a mask as well as potentially including a coupling agent to perform this dewetting process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3,4,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 and Hashemi et al. “A new resist for area selective atomic and molecular layer deposition on metal-dielectric patterns”.
Anthis et al. (10/643,840) teaches selective deposition onto a first substrate surface relative to a second substrate surface including exposing the substrate to a blocking molecule to selectively apply a layer to the other non-blocked surface (abstract). The first surface and the second surface can be different with one being a dielectric layer and the other being a conductor layer or both being the same material (col. 2, lines 1-38 and col. 7, lines 10-15). The blocking molecule is a SAM or mask and this can be removed after deposition on the exposed area (col. 2, lines 55-62).
Anthis et al. (10/643,840) fails to teach the coating being a solution including a polymer and a solvent and the mask causes dewetting of the applied solution.
Sebastien et al. (2015/0027769) teaches a similar selective deposition process whereby a particle is applied to the substrate on which there is no desired coating and depositing a resin by spin coating whereby the particle (mask) repulses, i.e. non-wettable,
the resin coating to thereby form a patterned coating (abstract). Sebastien et al. (2015/0027769) teaches the substrate can include dielectric areas and conductive areas [0097]-[0101]. The resin includes one or more solvents [0053].
Therefore, it would have been obvious for one skilled in the art to have modified Anthis et al. (10/643,840) process to utilize a SAM/mask prior to applying a resin solution coating as evidenced by Sebastien et al. (2015/0027769) with the expectation of achieving similar success, i.e. selective deposition thereon.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fails to teach the ½ pitch P of the pattern and the average diameter of the droplets D where D is less than P.
EP 0662683 teaches a pattern having a pitch of 15-65 microns (1/2 pitch being 7.5-32.5 microns) and an average diameter of the droplets being 5-25 microns which would equate to D/P=0.66-0.76 (pg. 4, lines 24-45).
Hashemi et al. “A new resist for area selective atomic and molecular layer deposition on metal-dielectric patterns” teaches line spaced patterns for selective coatign thereof.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) by incorporating the claimed 1/2 pitch and droplet diameter and in a line shaped pattern as evidence by EP 0662683 and Hashemi et al. “A new resist for area selective atomic and molecular layer deposition on metal-dielectric patterns” to provide the ink on the substrate thereof.
Regarding claim 1, Anthis et al. (10/643,840) teaches first area dielectric and second area conductive (col. 2, lines 1-38).  Anthis et al. (10/643,840) teaches first area being dielectric and second area being conductor, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of which area is which.  Hashemi et al. “A new resist for area selective atomic and molecular layer deposition on metal-dielectric patterns” teaches line shaped patterns for selective coating thereon.
Regarding claim 3, Anthis et al. (10/643,840) teaches the dielectric area being silicon oxide and the conductor area is a metal (col. 4, lines 24-31). Copper and TiN metals are known to be utilized in forming electrical products and would be expected to produce selective deposition thereon.
Regarding claim 4, Sebastien et al. (2015/0027769) teaches a polymer including a solvent for spin coating.
Regarding claim 16, Sebastien et al. (2015/0027769) teaches spin coating the polymer solution and this would have been predetermined to include RPM’s.
Regarding claim 20, D/P = 0.66 which is so close to the claimed 0.65 that one skilled in the art would expect to produce similar results absent a showing to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 further in combination with Hiraoka et al. (2018/0217312).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 fails to teach the solvent being a trifluoroethanol.
Hiraoka et al. (2018/0217312) teaches coating by spin coating a PMMA polymer [0126] using a solvent of trifluoroethanol [0089].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 process to include a solvent for the PMMA to be trifluoroethanol as evidenced by Hiraoka et al. (2018/0217312) with the expectation of achieving similar success.

Claims 5,7,12,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 further in combination with Lee et al. (2014/0027727).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 fails to teach the polymer including a fluorinated pendant group, being an oligomer and including trifluoroethyl and tetrafluoropropyl acrylates.
Lee et al. (2014/0027727) teaches spin coating a polymer including a fluorinated pendant group, being an oligomer and including trifluoroethyl and tetrafluoropropyl acrylates [0086].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 process to include an oligomer polymer having a fluorinated pendant group and including trifluoroethyl and tetrafluoropropyl acrylates as evidenced by Lee et al. (2014/0027727) with the expectation of achieving similar success.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 further in combination with Suzuki (2009/0004507).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 fails to teach the polymer including octafluoropentyl acrylates.
Suzuki (2009/0004507) teaches spin coating a polymer including octafluoropentyl acrylates [0086].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 process to include an oligomer polymer including octafluoropentyl acrylates as evidenced by Suzuki (2009/0004507) with the expectation of achieving similar success.

Claims 11,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 further in combination with Ferrell et al. "Fabrication of Micro and nanoscale polymer structures by soft lithography and spin dewetting.
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 fails to teach the claimed polymer for spin coating and the RPM’s as well as the time of spinning.
Ferrell et al. "Fabrication of Micro and nanoscale polymer structures by soft lithography and spin dewetting.  Ferrell et al. teaches spin coating a poly propyl methacrylate (abstract and p. 967) at RPM’s of 3000-4000 for 60m seconds.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 process to include using PMMA as the polymer for spin coating and spinning at a rate between 3000-4000 for 60 seconds as evidenced by Ferrell et al. with the expectation of achieving similar success, i.e. spin coated layer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 further in combination with Paxson et al. (2014/0314982).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 fails to teach the polymer including perfluorooctyl acrylates.
Paxson et al. (2014/0314982) teaches spin coating a polymer including perfluorooctyl acrylates [0155].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with EP 0662683 process to include an oligomer polymer including perfluorooctyl acrylates as evidenced by Paxson et al. (2014/0314982) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claims 1,3-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art fails to teach the claimed pattern having a line spaced pattern and not a dot pattern.
Hashemi et al. “A new resist for area selective atomic and molecular layer deposition on metal-dielectric patterns” teaches this as detailed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715